Title: From George Washington to the Board of Admiralty, 15 August 1780
From: Washington, George
To: Board of Admiralty


					
						Gentn
						Head Quarters Orange Town 15th Augt 1780
					
					In a letter which I have lately received from the Chevalier de Ternay, in answer to one in which I informed him that the American Frigats were directed by Congress to act in concert with the Fleet of his most Christian Majesty, is the following Paragraph “I propose to your Excellency to have escorted by these Frigates to the port of Boston a Vessel loaded with Flour by Mr Holker for the Squadron of the King of France. and which Vessel is at present in the Delaware. It would be necessary in this case that they take their Route a little large that they may not fall too near this place, the Frigates of Arbuthnot being able to extend their cruises to the shoals of Nantuckat.” The French Admiral also wishes that if the Saratogha sloop is a fast sailer and not otherwise employed, she may be suffered to carry dispatches to the Count de Guichen in the West Indies.
					
					Should not these plans interfere with any arrangements which may have been made by the Board, I could wish that the Frigates and Sloop may be offered to the Minister of France for the several purposes mentioned by the Chevalier de Ternay.
				